Appeal from a judgment of the Supreme Court (Ellison, J.), entered September 20, 1993 in Chemung County, which dismissed petitioner’s application for a writ of habeas corpus, in a proceeding pursuant to CPLR article 70, without a hearing.
We find no error in Supreme Court’s dismissal of petitioner’s application for a writ of habeas corpus. It is well settled that a habeas corpus proceeding is unwarranted where full relief may be obtained in other more appropriate proceedings. *581In the absence of proof warranting a departure from traditional orderly procedure, Supreme Court’s decision must be affirmed.
Mikoll, J. P., Mercure, Crew III, Yesawich Jr. and Peters, JJ., concur. Ordered that the judgment is affirmed, without costs.